DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2020 was filed after the mailing date of the non-final Office Action dated 11/25/2020  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Upon review of the amended claim set the double patenting rejections based on 16/285,807 have been withdrawn.
Applicant’s arguments, see Pgs. 1-3, filed 02/23/2021, with respect to prior art rejections based on Nishio and separately Harada have been fully considered and are persuasive.  The prior art rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art taken either in singularity or in combination fails to anticipate or fairly suggest all the limitations of the independent claim 1.  The closest prior art is Harada et al. (US .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019.  The examiner can normally be reached on Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/ELIZABETH COLLISTER/Examiner, Art Unit 1784